

115 S4300 IS: To amend the Asia Reassurance Initiative Act of 2018 to require the Secretary of Defense to carry out the Pacific Deterrence Initiative.
U.S. Senate
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4300IN THE SENATE OF THE UNITED STATESJuly 23, 2020Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the Asia Reassurance Initiative Act of 2018 to require the Secretary of Defense to carry out the Pacific Deterrence Initiative.1.Pacific Deterrence Initiative(a)In generalTitle II of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409; 132 Stat. 5391) is amended by adding at the end the following new section: 217.Pacific Deterrence Initiative(a)In generalThe Secretary of Defense shall carry out an initiative to ensure the effective implementation of the National Defense Strategy with respect to the Indo-Pacific region, to be known as the Pacific Deterrence Initiative (referred to in this section as the Initiative).(b)PurposeThe purpose of the Initiative is to carry out only the following activities:(1)Activities to increase the lethality of the joint force in the Indo-Pacific region, including, but not limited to—(A)by improving active and passive defenses against theater cruise, ballistic, and hypersonic missiles for bases, operating locations, and other critical infrastructure at locations west of the International Date Line; and(B)procurement and fielding of—(i)long-range precision strike systems to be stationed or pre-positioned at locations west of the International Date Line;(ii)critical munitions to be pre-positioned at locations west of the International Date Line; and(iii)command, control, communications, computers and intelligence, surveillance, and reconnaissance systems intended for stationing or operational use in the Indo-Pacific region.(2)Activities to enhance the design and posture of the joint force in the Indo-Pacific region, including, but not limited to, by—(A)transitioning from large, centralized, and unhardened infrastructure to smaller, dispersed, resilient, and adaptive basing at locations west of the International Date Line;(B)increasing the number and capabilities of expeditionary airfields and ports in the Indo-Pacific region available for operational use at locations west of the International Date Line;(C)enhancing pre-positioned forward stocks of fuel, munitions, equipment, and materiel at locations west of the International Date Line;(D)increasing the availability of strategic mobility assets in the Indo-Pacific region;(E)improving distributed logistics and maintenance capabilities in the Indo-Pacific region to ensure logistics sustainment while under persistent multidomain attack; and(F)increasing the presence of the Armed Forces at locations west of the International Date Line.(3)Activities to strengthen alliances and partnerships, including, but not limited to, by—(A)building capacity of allies and partners; and(B)improving—(i)interoperability and information sharing with allies and partners; and(ii)information operations capabilities in the Indo-Pacific region, with a focus on reinforcing United States commitment to allies and partners and countering malign influence.(4)Activities to carry out a program of exercises, experimentation, and innovation for the joint force in the Indo-Pacific region.(c)Plan requiredNot later than February 15, 2021, the Secretary of Defense, in consultation with the Commander of the United States Indo-Pacific Command, shall submit to the congressional defense committees (as defined in section 101 of title 10, United States Code) a plan to expend not less than the amounts authorized to be appropriated under subsection (e)(2).(d)Budget display informationThe Secretary of Defense shall include in the materials of the Department of Defense in support of the budget of the President (submitted to Congress pursuant to section 1105 of title 31, United States Code) for fiscal year 2022 and each fiscal year thereafter a detailed budget display for the Initiative that includes the following information:(1)A future-years plan with respect to activities and resources for the Initiative for the applicable fiscal year and not fewer than the four following fiscal years.(2)With respect to procurement accounts—(A)amounts displayed by account, budget activity, line number, line item, and line item title; and(B)a description of the requirements for such amounts specific to the Initiative.(3)With respect to research, development, test, and evaluation accounts—(A)amounts displayed by account, budget activity, line number, program element, and program element title; and(B)a description of the requirements for such amounts specific to the Initiative.(4)With respect to operation and maintenance accounts—(A)amounts displayed by account title, budget activity title, line number, and subactivity group title; and(B)a description of the specific manner in which such amounts will be used.(5)With respect to military personnel accounts—(A)amounts displayed by account, budget activity, budget subactivity, and budget subactivity title; and(B)a description of the requirements for such amounts specific to the Initiative.(6)With respect to each project under military construction accounts (including with respect to unspecified minor military construction and amounts for planning and design), the country, location, project title, and project amount by fiscal year.(7)With respect to the activities described in subsection (b)—(A)amounts displayed by account title, budget activity title, line number, and subactivity group title; and(B)a description of the specific manner in which such amounts will be used.(8)With respect to each military service—(A)amounts displayed by account title, budget activity title, line number, and subactivity group title; and(B)a description of the specific manner in which such amounts will be used.(9)With respect to the amounts described in each of paragraphs (2)(A), (3)(A), (4)(A), (5)(A), (6), (7)(A), and (8)(A), a comparison between—(A)the amount in the budget of the President for the following fiscal year; and(B)the amount projected in the previous budget of the President for the following fiscal year.(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Defense to carry out the activities of the Initiative described in subsection (b) the following:(1)For fiscal year 2021, $1,406,417,000.(2)For fiscal year 2022, $5,500,000,000. (f)RepealSection 1251 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1676), as most recently amended by section 1253 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2054), is repealed..(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409; 132 Stat. 5387) is amended by inserting after the item relating to section 216 the following:Sec. 217. Pacific Deterrence Initiative..